     Case 3:19-cv-00813-REP Document 26 Filed 02/26/20 Page 1 of 2 PageID# 263



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                       )
CHMURA ECONOMICS &                                     )
ANALYTICS, LLC,                                        )
                                                       )
                       Plaintiff/Counterclaim          )
                       Defendant,                      )       Case No. 3:19-cv-813-REP
                                                       )
v.                                                     )
                                                       )
RICHARD LOMBARDO,                                      )
                                                       )
                       Defendant/Counterclaim          )
                       Plaintiff.                      )

                             NOTICE REGARDING MEDIATION

         Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”),

by counsel, and pursuant to the Court’s direction at the initial pretrial conference and the telephonic

instruction from the Court’s Chambers, submits that Chmura consents to private mediation.


Dated: February 26, 2020                       Respectfully submitted,


                                                       /s/
                                               Rodney A. Satterwhite (VA Bar No. 32907)
                                               Christopher M. Michalik (VA Bar No. 47817)
                                               Heidi E. Siegmund (VA Bar No. 89569)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               (Office) (804) 775-1000
                                               (Fax) (804) 698-2158
                                               rsatterwhite@mcguirewoods.com
                                               cmichalik@mcguirewoods.com
                                               hsiegmund@mcguirewoods.com

                                               Counsel for Plaintiff/Counterclaim Defendant
  Case 3:19-cv-00813-REP Document 26 Filed 02/26/20 Page 2 of 2 PageID# 264



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of February, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Rodney A. Satterwhite (VSB No. 32907)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             rsatterwhite@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
